 



Exhibit 10.2
BUILDERS FIRSTSOURCE, INC.
2007 INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT, (the “Agreement”), dated as of
                                         (the “Grant Date”), is made by and
between Builders FirstSource, Inc., a Delaware corporation (the “Company”), and
                                        (the “Grantee”).
     WHEREAS, the Company has adopted the Builders FirstSource, Inc. 2007
Incentive Plan (as amended from time to time, the “Plan”), pursuant to which the
Company may grant shares of Stock that are restricted as to transfer (shares so
restricted hereinafter referred to as “Restricted Stock”); and
     WHEREAS, the Company desires to grant to the Grantee the number of shares
of Restricted Stock provided for herein;
     NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
Section 1. Grant of Restricted Stock Award
          (a) Grant of Restricted Stock. The Company hereby grants to the
Grantee                      shares of Restricted Stock on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
          (b) Incorporation of Plan. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.
Section 2. Terms and Conditions of Award
          The grant of Restricted Stock provided in Section 1(a) shall be
subject to the following terms, conditions and restrictions:
          (a) Ownership of Shares. Subject to the restrictions set forth in the
Plan and this Agreement, the Grantee shall possess all incidents of ownership of
the Restricted Stock granted hereunder, including the right to receive dividends
with respect to such Stock and the right to vote such Stock.

 



--------------------------------------------------------------------------------



 



          (b) Restrictions. Restricted Stock, and any interest therein, may not
be sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of
prior to the lapse of restrictions set forth in this Agreement applicable
thereto as set forth in Section 2(d). The Committee may, in its discretion,
cancel all or any portion of any outstanding restrictions prior to the
expiration of the periods provided under Section 2(d).
          (c) Certificate; Restrictive Legend. The Grantee agrees that any
certificate issued for Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend:
This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Builders FirstSource, Inc. 2007
Incentive Plan and an agreement entered into between the registered owner and
Builders FirstSource, Inc. Any attempt to dispose of these shares in
contravention of the Restrictions, including by way of sale, assignment,
transfer, pledge, hypothecation, or otherwise, shall be null and void and
without effect.
          (d) Lapse of Restrictions. Except as may otherwise be provided herein,
the restrictions on transfer set forth in Section 2(b) shall lapse with respect
to                      of the shares (rounded down to the nearest whole share)
of Restricted Stock granted hereunder on each of the
                                         anniversaries of the Grant Date, so
long as the Grantee continues to serve as an employee of the Company as of the
relevant date.
               Upon each lapse of restrictions relating to Restricted Stock, the
Company shall issue to the Grantee or the Grantee’s personal representative a
stock certificate representing a number of shares of Stock, free of the
restrictive legend described in Section 2(c), equal to the number of shares
subject to this Restricted Stock award with respect to which such restrictions
have lapsed. If certificates representing such Restricted Stock shall have
theretofore been delivered to the Grantee, such certificates shall be returned
to the Company, complete with any necessary signatures or instruments of
transfer prior to the issuance by the Company of such unlegended shares of
Stock.
          (e) Cessation of Service. In the event that the Grantee’s service to
the Company, as an employee of the Company, ceases prior to the lapsing of
restrictions with respect to any portion of the Restricted Stock granted
hereunder, such unvested portion of the Restricted Stock held by the Grantee
shall be immediately forfeited as of the date of such cessation of service.
               Restricted Stock forfeited pursuant to this Section 2(e) shall be
transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Grantee nor any of the Grantee’s
successors, heirs, assigns, personal representatives, or Permitted Transferees
shall thereafter have any further rights or interests in such shares or
certificates. If certificates containing restrictive legends shall have
theretofore been delivered to the Grantee (or his/her legatees, personal
representative, or Permitted Transferee), such

2



--------------------------------------------------------------------------------



 



certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer.
          (g) Income Taxes. The Grantee shall pay to the Company promptly upon
request, and in any event at the time the Grantee recognizes taxable income in
respect of the Restricted Stock (or, if the Grantee makes an election under
Section 83(b) of the Code, in connection with such grant), an amount equal to
the taxes the Company determines it is required to withhold under applicable tax
laws with respect to the Restricted Stock. Such payment shall be made in the
form of cash, shares of Stock already owned by the Grantee for at least six
months prior to such lapse of restrictions, shares of Restricted Stock upon the
lapse of restrictions, or in a combination of such methods. The Grantee shall
promptly notify the Company of any election made pursuant to Section 83(b) of
the Code.
Section 3. Miscellaneous
          (a) Notices. Any notice by the Grantee to the Company hereunder shall
be in writing and shall be deemed duly given only upon receipt thereof by the
General Counsel of the Company at its principal offices. Any notice by the
Company to the Grantee shall be in writing and shall deemed duly given if mailed
or sent by overnight service to the Grantee at the address last specified to the
Company by the Grantee, Grantee’s residence, or Grantee’s address appearing on
the books of the Company.
          (b) No Right to Continued Service. Nothing in the Plan or in this
Agreement shall confer upon the Grantee any right to continue to serve as an
employee of the Company.
          (c) Bound by Plan and Company Policy. By signing this Agreement, the
Grantee (i) acknowledges that Grantee has received a copy of the Plan and has
had an opportunity to review the Plan, (ii) agrees to be bound by all the terms
and provisions of the Plan, and (iii) agrees not to sell any Restricted Stock at
a time when any law, rule, regulation, or Company Policy prohibits a sale.
          (d) Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns and of the
Grantee and the beneficiaries, executors, administrators, heirs, and successors
of the Grantee.
          (e) Invalid Provision. The invalidity or unenforceability of any
particular provision thereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.
          (f) Modifications. No change, modification, or waiver of any provision
of this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.
          (g) Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations, and negotiations in respect thereto.

3



--------------------------------------------------------------------------------



 



          (h) Governing Law. This Agreement and the rights of the Grantee
hereunder shall be construed and determined in accordance with the laws of the
State of Delaware, other than the conflicts of law provisions thereof.
          (i) Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
          (j) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
          (k) Confidentiality. By signing this Agreement, Grantee agrees to keep
confidential and not to disclose to any person or entity information concerning
the Company’s Restricted Stock, the number of shares of Restricted Stock covered
by this Agreement, or any transactions between the Grantee and the Company
pursuant to this Agreement, except as required by applicable law.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the                      day of
                                                            .

         
 
  BUILDERS FIRSTSOURCE, INC.      
 
       
 
 
 
By:    
 
  Its:      
 
       
 
 
 
   

4